POLEN, Judge.
The State of Florida, Department of Health and Rehabilitative Services (HRS), for Paula Branchaud, petitions this court for a writ of certiorari to quash an order of the circuit court, Okeechobee County, dismissing the former wife’s petition without prejudice. We have jurisdiction under Article V, section 4(b)(3), Florida Constitution.
In this case the husband moved to dismiss the wife’s petition for modification of child support which was filed by HRS on her behalf. The wife admitted that she did not receive Aid for Dependent Children (AFDC). There is no evidence that the children of the parties are dependent, or that the husband was delinquent in payment of support. HRS’ reliance on section 409.2567, Florida Statutes (1989), as its authority to represent Ms. Branchaud is misplaced.
Accordingly, we approve the order of the trial court dismissing the action, based on Thaysen v. Thaysen, 559 So.2d 626 (Fla. 3d DCA 1990). We acknowledge that the Supreme Court of Florida has granted review to resolve the conflict between Thaysen and Wilkinson v. Coggin, 552 So.2d 348 (Fla. 5th DCA 1989); however, at this time we agree with the opinion of the Third District Court of Appeal.
The petition for writ of certiorari is denied.
GUNTHER, J., concurs.
WARNER, J., dissents with opinion.